Exhibit 10.9

 

EMPLOYEE SEVERANCE COMPENSATION PLAN
OF
FLUSHING BANK

(Amended and restated effective as of January 1, 2016)

 

1.                  PURPOSE. The purpose of this Employee Severance Compensation
Plan (the “Plan”) is to provide an equitable measure of compensation for
eligible employees of Flushing Bank (the “Bank”) or Flushing Financial
Corporation (the “Holding Company”) whose employment has been terminated within
one year after a Change of Control.

 

2.                  DEFINITIONS.

 

(a)                “Cause” means intentional engagement in dishonest conduct,
insubordination, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform duties, or commission of an act which
would constitute a felony.

 

(b)               “Change of Control” means:

 

(i)                 the acquisition of all or substantially all of the assets of
the Bank or the Holding Company by any person or entity, or by any persons or
entities acting in concert;

 

(ii)               the occurrence of any event if, immediately following such
event, a majority of the members of the Board of Directors of the Bank or the
Holding Company or of any successor corporation shall consist of persons other
than Current Members (for these purposes, a “Current Member” shall mean any
member of the Board of Directors of the Bank or the Holding Company as of the
Effective Date of the Conversion and any successor of a Current Member whose
nomination or election has been approved by a majority of the Current Members
then on the Board of Directors);

 

(iii)             the acquisition of beneficial ownership, directly or
indirectly (as provided in Rule 13d-3 under the Securities Exchange Act of 1934
(the “Act”), or any successor rule), of 25% or more of the total combined voting
power of all classes of stock of the Bank or the Holding Company by any person
or group deemed a person under Section 13(d)(3) of the Act; or

 

(iv)             the consummation of a merger or consolidation of the Bank or
the Holding Company with another corporation where the stockholders of the Bank
or the Holding Company, immediately prior to the merger or consolidation, do not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.

 

(c)                “Effective Date of the Conversion” means the day on which the
conversion of the Bank from the mutual to capital stock form of ownership
becomes effective.



 

  2

 

 

(d)               “Disability” means termination under circumstances in which
the employee would qualify for disability benefits under one or more disability
programs maintained by the Holding Company or the Bank.

 

(e)                “Good Reason” means (I) a reduction by the Bank or the
Holding Company in the employee’s Pay, as in effect immediately prior to a
Change of Control, or (ii) the failure of the Bank or Holding Company to
maintain the employee’s principal place of employment within 50 miles, as in
effect immediately prior to a Change of Control.

 

(f)                “Pay” means the regular hourly wage of an employee or, if the
employee is salaried, the annual base salary of the employee, as in effect
immediately prior to a Change of Control, and does not include in either case
overtime, bonuses, or other premium wage payments.

 

3.                  ELIGIBILITY. An employee shall be eligible to receive the
severance payment described in Section 4 of this Plan if:

 

(a)                the employee was employed by the Bank or the Holding Company
immediately prior to a Change of Control at the level of Assistant Secretary or
below,

 

(b)               the employee is not a party to an employment agreement nor a
special termination agreement with the Bank or the Holding Company on the date
of termination of the employee’s employment,

 

(c)                the employee completed at least one year of service with the
Bank or the Holding Company prior to termination of the employee’s employment,

 

(d)               the employee’s employment was terminated within one year
following a Change of Control, and

 

(e)                the employee’s employment was terminated (i) by the Bank or
the Holding Company other than by reason of the death, or Disability of the
employee and other than for Cause, or (ii) by the employee for Good Reason.

 

4.                  BENEFITS.

 

(a)                Employees eligible pursuant to Section 3 shall be entitled to
receive from the Bank a cash lump sum severance payment equal to two weeks of
Pay for each full year of continuous service completed with the Bank or the
Holding Company or any predecessor of the Bank, up to a maximum benefit of
26 weeks of Pay, which shall be paid within thirty days of the Employee’s
termination of employment.

 

(b)               The severance payment described above in paragraph (a) shall
be payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options, or other benefits which may
be owed to the employee following termination.

 

(c)                No employee shall be required to mitigate, by seeking
employment or otherwise, the amount of any payment that the Bank becomes
obligated to make under this Plan, and amounts to be paid to an employee
pursuant to this Plan shall not be reduced by reason of the employee’s obtaining
other employment or receiving similar payments or benefits from another
employer.



 

  3

 

 

5.                  WITHHOLDING. The Bank shall have the right to deduct from
all payments under this Plan any taxes required by law to be withheld from such
payments.

 

6.                  NO RIGHT TO EMPLOYMENT. Nothing in this Plan shall be
construed as giving any person the right to be retained in the employment of the
Bank or the Holding Company, nor shall it affect the right of the Bank or the
Holding Company to terminate an employee’s employment with or without Cause.

 

7.                  AMENDMENT AND TERMINATION. The Board of Directors of the
Bank may amend or terminate this Plan at any time prior to a Change of Control.
This Plan may not be amended or terminated at any time after a Change of Control
in any manner adverse to an employee without the consent of such employee.

 

8.                  NONASSIGNABILITY. Benefits under this Plan may not be
assigned by the employee. The terms and conditions of this Plan shall be binding
on the successors and assigns of the Bank.

 

9.                  SEVERABILITY. In the event that any provision of this Plan
shall be held to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Plan shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.

 

10.              CONSTRUCTION. The Board of Directors of the Bank shall have
sole and full authority to interpret and construe this Plan. Any such
interpretation or construction shall be final and conclusive.

 

11.              GOVERNING LAW. This Plan shall be governed by the laws of the
State of New York, without reference to conflicts of law principles.

 

12.              GUARANTEE. The Holding Company shall guarantee the payment by
the Bank of any benefits to which an employee is entitled under this Plan.

 

13.              EFFECTIVE DATE. This Plan originally became effective as of the
Effective Date of the Conversion and was subsequently amended and restated. This
amendment and restatement of the Plan shall be effective as of January 1, 2016.

 

14.              COMPLIANCE WITH SECTION 409A

 

(a)                Notwithstanding the provisions of Section 4 of this Plan, if
the employee is a specified employee within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), as determined by the
Board of Directors of the Bank in accordance with the election made by the Bank
for determining specified employees, any amounts payable under Section 4 of this
Plan which constitute “deferred compensation” within the meaning of Section 409A
and which are otherwise scheduled to be paid during the first six months
following the employee’s termination of employment (other than any payments that
are permitted under Section 409A to be paid within six months following
termination of employment of a specified employee) shall be suspended until the
six-month anniversary of the employee’s termination of employment (or the
employee’s death if sooner), at which time all payments that were suspended
shall be paid to the employee (or her estate) in a lump sum, together with
interest on each suspended payment at the prime rate (as reported in the Wall
Street Journal) from the date of suspension to the date of payment.



 

  4

 

 

(b)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Plan providing for the payment of
any amounts or benefits upon or following a termination of employment unless
such termination is also a “separation from service” (within the meaning of Code
Section 409A).

 

(c)                It is intended that this Plan comply with the provisions of
Section 409A and the regulations and guidance of general applicability issued
thereunder so as to not subject the employee to the payment of additional
interest and taxes under Section 409A, and in furtherance of this intent, this
Plan shall be interpreted, operated and administered in a manner consistent with
these intentions.

 

